Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s arguments with respect to the art on claim 1 have been considered.  In particular applicant argues that Adegan does not disclose “receiving a selection of a subset of the supplier part identifiers,” stating that 
Adegan simply identifies a used vehicle part, one-for-one, in an interchange model and receives a purchase request. In contrast, independent claim 1 provides contextually relevant vehicle parts repair information by presenting supplier part identifiers associated with the one or more vehicle parts having a parts profile, which allows for a client to select a subset of the supplier part identifiers for generating the work order based upon the at least one client preference metric. That is, the same repair for the same vehicle may have different parts presented to the client based upon the respective client preference metric and the associated part profile.
	However, the definition of subset is “a part of a larger group of related things,” and the selection of the entirety of the group of parts, e.g. the entire work order, is also receiving a part of the larger group and therefore Adegan is properly used to reject applicant’s claims.   It is suggested that applicant amend the claims to better reflect that a number of suppliers for the same part are sent to the customer for the customer to choose the supplier of the part and to receive such a part selection from among the group of parts sent to the customer by the system.  However, as written the claims are properly rejectable. 
	With regard to claim 20, the examiner disagrees that Adegan does not disclose the amended limitation as shown below. 
	With respect to the 101 rejection, applicant argues that the claims are not directed to an abstract idea and recite a practical application.  Applicant does not argue step 2 beyond asserting that the claims recite a practical application.  

	The examiner disagrees that the claims are not abstract.  Applicant’s claims are for generating part estimates and purchases.  This is a fundamental economic idea.  Further, the claims merely claim the results of functions without descriptions as to how those results are obtained.  Therefore, there is no practical application recited.  The 101 rejection is maintained. 

Claim Interpretation
	It is noted that the modules in claim 13 are interpreted to be software modules rather than under 112(f). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to generating a vehicle repair which is akin to fundamental economic practices (see Alice) and certain methods of organizing human activity, as such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
Claim 1
retrieving an electronic client profile identifying one or more client preferences metrics associated with the vehicle repair;
identifying one or more vehicle parts required to effect the vehicle repair, the one or more vehicle parts retrieved from an inspection report;
determining for each of the identified one or more vehicle parts associated supplier part identifiers matching at least one client preference metric;
generating an estimate presenting the supplier part identifiers associated with the one or more vehicle parts and transmitting the estimate;
receiving selection of a subset of the supplier part identifiers; and 
generating a work order from selected subset of supplier part identifiers.

Claim 13
a plurality of vehicle part profiles, the profiles identifying a plurality of metrics associated with part selection;
a plurality of customer profiles identifying user preferences associated with characteristics;
an inspection module for receiving inspection data associated with a vehicle;
an estimation module for generating an estimate from the inspection data and an associated vehicle part profile and customer profile and generating a work order by:
retrieving a customer profile identifying the user preferences associated with the vehicle repair;
identifying one or more vehicle parts required to effect the vehicle repair, the one or more vehicle parts retrieved from an inspection report; 
determining for each of the identified one or more vehicle parts associated supplier part identifiers matching a part profile of the plurality of vehicle part profiles to at least one user preference; 
generating an estimate presenting the supplier part identifiers associated with the one or more vehicle parts and transmitting the estimate to a customer computing device; 
receiving selection of a subset of the supplier part identifiers through a network from the customer computing device; and 
generating a work order from the selected subset of supplier part identifiers;
a part profiler module for generating the plurality are part profiles based upon work orders and a plurality of part supplier data;
a customer profiler module for generating the plurality of customer profiles based upon a received selection of preference associated with characteristics to determine part selection;
and an analytics module for identifying vehicle part profile usage trends.

Claim 20
retrieving a part profile comprising a plurality of part metrics;
determining a vehicle brand and model associated with the retrieved part profile, wherein the brand and model are determined from previously received performance data;
determining an approximate mileage associated with a failure of an associated part on the vehicle; 
determining for a geographic region a plurality of vehicles matching the determined brand and model and estimating a mileage of the vehicles relative to the determine approximate mileage of the failure;
generating a supply profile identifying one or more subsets of vehicles based upon predicted data which will require the part within a defined time period;
and querying a part inventory of one or more suppliers or manufacturers associated with the part to determine inventory requirements based on the supply profile.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claims 1, 13, 20 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
Claim 1
Computing devices and databases
Claim 13 processor and memory
Claim 20
A storage device

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8-11, 13, 16-19 are rejected under 35 USC 102 as being anticipated by US 2005/0125261, Adegan (hereafter Adegan). 

1. A method of work order generation to effect a vehicle repair, the method comprising: 
retrieving an electronic client profile identifying one or more client preference metrics associated with the vehicle repair; (Adegan ¶56 applies preferences, to apply preferences, they must have been received) 
identifying one or more vehicle parts required to effect the vehicle repair, the one or more vehicle parts retrieved from an inspection report; (Adegan ¶39-40 identifies parts for a repair estimate) 
determining for each of the identified one or more vehicle parts associated supplier part identifiers having a part profile matching at least one client preference metric by querying a plurality of supplier databases: (Adegan ¶56 applies part preferences) 
generating an estimate presenting the supplier part identifiers associated with the identified one or more vehicle parts and transmitting the estimate to a client computing device; (Adegan ¶56-58 presents part identifiers and sends the revised estimate to the user; see also ¶61-75)
receiving selection of a subset of the supplier part identifiers through a network from the client computing device: and (Adegan ¶119 receives a purchase of the bundle of repair parts)
generating a work order from selected subset of supplier part identifiers.  (Adegan ¶119 receives a purchase request of the bundle of repair parts, which would generate a work order to have the parts shipped to the buyer).

2. The method of claim 1 further comprising generating and storing collected performance data associated with the identified one or more vehicle parts replaced on the vehicle by the subset of supplier part identifiers.  (Adegan ¶46 discloses performance data on the supplier and part)

3. The method of claim 1 wherein electronic client profile is selected from one or more of a group comprising price range, warranty, longevity, brand, and operating conditions.  (Adegan ¶51 discloses a price preference) 

4. The method of claim 1 wherein the supplier part identifiers is further selected upon a geographic location of the vehicle.  (Adegan ¶106 identifies parts closest to the repair shop) 

5. The method of claim 1 wherein the generated estimate comprises at least two supplier part identifiers, wherein one of the two supplier part identifiers is selected.  (Adegan ¶41-42 cross-references names to the Hollander Interchange number format) 

7. The method of claim 1 wherein a closest match is selected when that part profile does not contain a metric matching a characteristic to the client profile.  (Adegan ¶77 performs a non-interchange search to find the closest match when the part is not found in the interchange search)

9. The method of claim 1 further comprising storing identification of a second subset of the supplier part identifiers in the associated part profile that were not selected for the work order wherein the second subset of supplier part identifiers can be correlated to client profile characteristics.  (Adegan ¶103 identifies parts that are not selected based upon client requirements)

10. The method of claim 1 wherein determining for each of the identified one or more vehicle parts associated supplier part identifiers matching one or more client preference metrics further comprises comparing at least one part metric retrieved from the part profile.  (Adegan ¶74 discloses a preference for new air bags) 

11. The method of claim 1 wherein the supplier parts that are identified are dynamically changed based upon changes to selected client profile characteristics.  (Adegan ¶74 changes the allowable returned parts based on the preferences) 

13. A system for work order generation to effect a vehicle repair, the system comprising: 
a processor; 
a storage device operatively coupled to the processor, the storage device containing: (Adegan ¶143 discloses a computer and computer readable media; a computer is understood to have a processor; see also claim 29)
a plurality of vehicle part profiles, the profiles identifying a plurality of metrics associated with part selection; and (Adegan ¶43 utilizes VIN #s which identify the vehicle profile, and therefore the parts that fit the vehicle) 
a plurality of customer profiles identifying user preferences associated with characteristics; (Adegan ¶45-46 discloses user preferences)
a memory coupled to the processor, the memory containing computer readable instructions for maintaining an inspection module for receiving inspection data associated with a vehicle; (Adegan ¶39-40 identifies parts for a repair estimate) 
an estimation module for generating an estimate from the inspection data and an associated vehicle part profile and customer profile and generating a work order by:

retrieving a customer profile identifying the user preferences associated with the vehicle repair; (Adegan ¶56 applies preferences, to apply preferences, they must have been received)
identifying one or more vehicle parts required to effect the vehicle repair, the one or more vehicle parts retrieved from an inspection report; (Adegan ¶39-40 identifies parts for a repair estimate)
determining for each of the identified one or more vehicle parts associated supplier part identifiers matching a part profile of the plurality of vehicle part profiles to at least one user preference; (Adegan ¶56 applies part preferences)
generating an estimate presenting the supplier part identifiers associated with the one or more vehicle parts and transmitting the estimate to a customer computing device; (Adegan ¶56-58 presents part identifiers and sends the revised estimate to the user; see also ¶61-75)
receiving selection of a subset of the supplier part identifiers through a network from the customer computing device; and (Adegan ¶119 receives a purchase of the bundle of repair parts)
generating a work order from the selected subset of supplier part identifiers; (Adegan ¶119 receives a purchase request of the bundle of repair parts, which would generate a work order to have the parts shipped to the buyer)
 
a part profiler module for generating the plurality of part profiles based upon work orders and a plurality of part supplier data obtained by querying a plurality of supplier databases; (Adegan ¶56-58 presents part identifiers and sends the revised estimate to the user; see also ¶61-75)
a customer profiler module for generating the plurality of customer profiles based upon a received selection of preference associated with characteristics to determine part selection; and  (Adegan ¶56 applies preferences for users, to apply preferences, they must have been received)
an analytics module for identifying vehicle part profile usage trends.  (Adegan ¶78 analyzes part usage) 
(Note that the intended use of the modules are given little patentable weight) 

16. The system of claim 13 wherein the estimation module retrieves a selection of a subset of vehicle parts identified in an estimate wherein the selected vehicle parts are associated with a work order. (Adegan ¶119 receives a purchase of the bundle of repair parts)

17. The system of claim 16 wherein the associated parts profile is updated when the associated part is included in the work order.   (Adegan ¶119 receives a purchase request of the bundle of repair parts, which would generate a work order to have the parts shipped to the buyer)

18. The system of claim 13 wherein the analytics module identifies a second subset of parts not selected for the work order and updates associated metrics in an associated part profile.   (Adegan ¶103 identifies parts that are not selected based upon client requirements)

19. The system of claim 13 wherein the part profiler module queries a plurality of part suppliers to retrieve part metrics for storage in the associated part profile. (Adegan ¶56 obtains part information from suppliers)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 14-15, 20 are rejected under 35 USC 103 as being unpatentable over Adegan in view of US 2015/0142257, Merg et al. (hereafter Merg). 

Adegan does not disclose
8. The method of claim 1 further comprises receiving performance data comprising identification of a failure mode or defect associated with the part and an associated vehicle.  (Merg ¶59 discloses a failure expected to occur in a part associated with a vehicle)

It would have been obvious to modify the system of Adegan to include the identification of failures in a vehicle for the purposes of maintaining an updated repair information database as taught by Merg (¶31). 

12. The method of claim 1 further comprising: 
retrieving a part profile comprising a plurality of part metrics from a storage device;  (Adegan ¶56 obtains part information from suppliers)
determining a vehicle brand and model associated with the retrieved part profile, wherein the vehicle brand and model are determined from previously received performance data; (Adegan ¶43 utilizes VIN #s which identify the vehicle profile, and therefore the parts that fit the vehicle)
Adegan does not disclose 
determining an approximate mileage associated with a failure of an associated part on the vehicle; (Merg ¶92 uses the vehicle mileage to determine common repairs; see also ¶59)
determining for a geographic region a plurality of vehicles matching the determined vehicle brand and model and estimating a mileage of the vehicles relative to the determine approximate mileage of the failure; and (Merg ¶61 determines geographic regions; ¶92 determines mileage)
generating a supply profile identifying one or more subsets of vehicles based upon predicted data which will require the part within a defined time period.  (Merg ¶92 determines a percentage of vehicles that are likely to require repair in the time period) 

It would have been obvious to modify the system of Adegan to include the identification of failures in a vehicle for the purposes of maintaining an updated repair information database as taught by Merg (¶31). 

14. The system of claim 13 wherein the inspection module further receives performance data for an associated part on the vehicle, the performance data identifies a failure mode and mileage associated with the part.  (Merg ¶59 discloses a failure expected to occur in a part associated with a vehicle)

15. The system of claim 13 wherein the analytics module further performs: 
identification of a part failure mode and an associated usage indicator and identification of a vehicle brand and model associated with the failure; (Merg ¶59 discloses a failure expected to occur in a part associated with a vehicle)
 identification of one or more client characteristics associated with the selection of a part associated with generated work orders. (Adegan ¶46 matches preferences, e.g. OEM parts required; see also ¶74)

It would have been obvious to modify the system of Adegan to include the identification of failures in a vehicle for the purposes of maintaining an updated repair information database as taught by Merg (¶31). 

20. A method of predictive vehicle part supply profiling comprising: 
retrieving a part profile comprising a plurality of part metrics from a storage device, (Adegan ¶56 obtains part information from suppliers)
determining a vehicle brand and model associated with the retrieved part profile, wherein the brand and model are determined from previously received performance data; (Adegan ¶43 utilizes VIN #s which identify the vehicle profile, and therefore the parts that fit the vehicle)
and querying a part inventory of one or more suppliers or manufacturers associated with the part to determine inventory requirements based on the supply profile.  (Adegan ¶56 queries part inventory from suppliers; note that the to determine inventory requirements based on the supply profile is considered an intended use of the query and given little patentable weight)

Adegan does not disclose
determining an approximate mileage associated with a failure of an associated part on the vehicle; (Merg ¶92 uses the vehicle mileage to determine common repairs; see also ¶59)
determining for a geographic region a plurality of vehicles matching the determined brand and model and estimating a mileage of the vehicles relative to the determine approximate mileage of the failure; (Merg ¶61 determines geographic regions; ¶92 determines mileage)
generating a supply profile identifying one or more subsets of vehicles based upon predicted data which will require the part within a defined time period; (Merg ¶92 determines a percentage of vehicles that are likely to require repair in the time period)

It would have been obvious to modify the system of Adegan to include the identification of failures in a vehicle for the purposes of maintaining an updated repair information database as taught by Merg (¶31). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684